Citation Nr: 0211531	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability evaluation in excess of zero 
percent for a left leg nerve disability.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from October 1948 to 
November 1951.  Service records show that he was awarded a 
Combat Infantryman Badge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for left leg nerve disability as secondary to the service-
connected residuals of a gunshot wound at the base of the 
fifth toe of the left foot.  The RO assigned a zero percent 
rating to the left leg nerve disability.  The veteran 
appealed the zero percent disability rating.    

This matter was remanded to the RO in March 2001 for 
additional development.  


FINDING OF FACT

The veteran's left leg nerve disability is principally 
manifested by neuropathic pain, dysesthesia and decreased 
sensation in the peroneal distribution.


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for the 
veteran's service-connected left leg nerve disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.20, 4.40, 
4.123, 4.124, 4.124a, Diagnostic Code 8522 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for a disability evaluation in excess of zero 
percent for left leg nerve disability, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his left leg nerve 
disability.  Pertinent VA treatment records have been 
obtained.  The veteran has been provided with a statement of 
the case and supplemental statements of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, and essentially notify him of the evidence 
needed to prevail on the claim.  In an April 2001 letter, the 
RO notified the veteran of the evidence needed to 
substantiate his claim and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  There is no identified evidence that 
has not been accounted for and the veteran has been given the 
opportunity to submit written argument.  In a May 2001 
statement, the veteran indicated that he had no medical 
evidence to submit.  In May 2002, the veteran submitted 
additional medical evidence that was duplicative of the 
evidence already of record.  He did not identify any 
existing, outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Pertinent Criteria

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board notes that in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court of Appeals for Veterans Claims (Court) 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.20, evaluation by analogy is permitted 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability.  Id.

Under Diagnostic Code Under Diagnostic Code 8522, a 
noncompensable rating is assigned for mild incomplete 
paralysis of the musculocutaneous (superficial peroneal) 
nerve.  A 10 percent evaluation is assigned for moderate 
incomplete paralysis.  A 20 percent rating is assigned for 
severe incomplete paralysis.  A 30 percent rating is assigned 
for complete paralysis with eversion of the foot weakened.  
38 C.F.R. § 4.124a, Diagnostic Code 8522.  

The Board notes that with respect to incomplete paralysis of 
the peripheral nerves, the Rating Schedule provides as 
follows:  

The term "incomplete paralysis," with 
this and other peripheral nerve injuries, 
indicates a degree of lost or impaired 
function substantially less that the type 
picture for complete paralysis given with 
each nerve . . . .  When the involvement 
is wholly sensory, the rating should be 
for the mild, or at most, the moderate 
degree.

38 C.F.R. § 4.124a (discussing diseases of the peripheral 
nerves).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124. 

When determining functional disability, the VA has a duty to 
include an evaluation of the veteran's pain.  In 38 C.F.R. 
§ 4.40, it is noted that "[w]eakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled."  The regulation goes 
on to instruct that dysfunction due to pain must be supported 
by adequate pathology and visible behavior of the claimant.  
Id.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


Analysis

The RO has rated the veteran's service-connected left leg 
nerve disability under 38 C.F.R. § 4.124a, Diagnostic Code 
8522, paralysis of the musculocutaneous (superficial 
peroneal) nerve.  The RO has assigned a zero percent 
evaluation.  

In applying the law to the existing facts, the Board finds 
that a 10 percent evaluation is warranted under Diagnostic 
Code 8522 for the service-connected left leg nerve 
disability.  The medical evidence of record shows that the 
left leg nerve disability is manifested by decreased or 
diminished sensation and pain.  

The April 1998 VA examination report indicates that the 
veteran reported that over the past eight to ten years, he 
developed numbness and burning in his left leg.  The veteran 
indicated that the pain and numbness in his foot and leg had 
altered his ability to ambulate any significant distances.  
Physical examination revealed that the veteran was able to 
ambulate across the room without significant disability 
although the last few steps were minimally antalgic.  There 
was moderate hyperesthesia in the superficial peroneal 
distribution on both the dorsum of the foot and over the 
dorsum of the fifth toe.  There was also some hypesthesia to 
touch and pinprick in the anterior lateral left leg.  The 
examiner stated that it was possible that the veteran's 
altered mechanics of his gait was causing some irritation of 
the superficial peroneal nerve at the ankle.  

The November 2001 VA neurological examination report 
indicates that the veteran reported having a feeling like a 
"hot poker" in his foot and lower leg below the knee.  The 
veteran also reported having burning dysesthesias up to the 
level of his knee.  The veteran reported that his symptoms 
worsened with changes in the weather and at night.  After 
physical examination, the examiner concluded that the veteran 
described symptoms that were consistent with a neuropathic-
type pain in the lower extremity.  The examiner also stated 
that there were no specific abnormalities on neurologic 
examination to correlate with this.  The examiner noted that 
the Electromyographic (EMG) nerve conduction studies 
conducted in November 2001 were normal and there was no 
evidence of left peroneal or mononeuropathy, left lower 
radiculopathy, or peripheral polyneuropathy.  The examiner 
initiated treatment for the neuropathic pain and the veteran 
was started on Neurontin.  

VA treatment records of a follow-up visit to the VA 
neurological clinic in January 2002 indicate that the veteran 
continued to have symptoms of dysesthesia in the left leg.  
Physical examination revealed a mildly decreased sensation to 
touch and pinprick on the left leg in the peroneal 
distribution and an increased sensation to temperature in the 
same area.  Impression was symptoms of dysesthesia.  The 
neurologist recommended that the veteran continue to increase 
the Neurontin as tolerated.  An April 2002 VA treatment 
record from the VA neurological clinic notes that the veteran 
continued to have dysesthetic pain in the left leg and he had 
difficulty tolerating the Neurontin.  The Neurontin was 
stopped and the veteran was started on amitriptyline.  

The Board notes that the Rating Schedule indicates that 
neuralgia is characterized by dull and intermittent pain, of 
typical distribution so as to identify the nerve, and is also 
rated on the same scale provided for injury of the nerve 
involved, with a maximum equal to moderate, incomplete, 
paralysis.  38 C.F.R. § 4.124. 

Thus, the Board finds that if the service-connected left leg 
nerve disability is rated, by analogy, to neuralgia, a 10 
percent disability evaluation is warranted based upon the 
findings of decreased sensation to touch and the dysesthetic 
pain due to the nerve injury.  The veteran has stated that 
pain and numbness have altered his ability to ambulate any 
significant distance.  In view of the foregoing, the Board 
concludes that the severity of the manifestations of the 
veteran's left leg nerve disability and the functional 
limitations imposed by the disability exceed the level of 
disability contemplated by the current noncompensable 
evaluation, and more nearly approximate the criteria 
pertaining to moderate incomplete paralysis of the 
musculocutaneous nerve, which warrants a 10 percent 
evaluation under Diagnostic Code 8522.  

The Board further finds that a disability evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
8522 for the left leg nerve disability.  The involvement is 
wholly sensory.  The medical evidence does not show severe 
impairment or severe incomplete paralysis due to the left leg 
nerve injury.  The November 2001 VA neurological examination 
report indicates that the veteran had full muscle strength in 
the left lower extremity.  There was no focal atrophy.  The 
veteran's gait was relatively normal.  The examiner noted 
that the veteran had neuropathic-type pain in the left lower 
extremity but he did not have any specific abnormalities on 
neurological examination to correlate with this.  As noted 
above, EMG studies in November 2001 were normal.  The January 
2002 VA treatment record of the neurological follow-up 
examination indicates that the veteran had no associated 
weakness with the symptoms of pain.  Examination revealed a 
mild decrease in sensation to touch and pinprick in the left 
leg in the peroneal distribution and increased sensation to 
temperature in the same area.  The neurologist indicated that 
the veteran's strength remained intact in both lower 
extremities and his reflexes were normal and his toes were 
downgoing.  There is no medical evidence of record which 
demonstrates severe impairment due to the left leg nerve 
disability.  Thus, the Board finds that a disability 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 8522.   

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found-a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that staged 
ratings are not warranted in this case.  The Board has 
examined the record and finds that a 10 percent evaluation is 
warranted since May 25, 1993, the date of the veteran's 
claim.  There is no evidence that the veteran's service-
connected left leg nerve disability has met the criteria for 
a higher rating at any time since May 25, 1993.  It appears 
from the medical evidence that the disability has remained 
essentially constant over the entire period.  Accordingly, a 
staged rating under Fenderson is not warranted.

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  Although the veteran has indicated 
that he is currently not working, there is no showing that 
the veteran's left leg nerve disability alone has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization; or that the disability 
has otherwise has rendered inadequate the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In summary, a 10 percent evaluation is warranted for the 
service-connected left leg nerve disability under Diagnostic 
Code 8522, for the reasons and bases described above.  To 
that extent, the benefit sought on appeal is granted. 


ORDER

Entitlement to a 10 percent disability evaluation for left 
leg nerve disability is granted, subject to controlling 
regulations governing the payment of monetary awards.



		
	K. R. Fletcher
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

